UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOCAL 3621, EMS OFFICERS UNION, DC-37,
AFSCME, AFL-CIO, et al.,

                              Plaintiffs,
                                                        CIVIL ACTION NO.: 18 Civ. 4476 (PGG) (SLC)
       against
                                                            ORDER SCHEDULING TELEPHONIC
                                                               DISCOVERY CONFERENCE
THE CITY OF NEW YORK, et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the conference held in this matter yesterday, January 29, 2020, the Court

ORDERS as follows:

(1) Plaintiffs’ Requests to Defendants:

       (a) Scope of Production of Defendants’ Documents: Defendants shall produce responsive

           documents from 2012 to the present, with the caveat that Defendants will produce

           responsive documents related to Defendants’ promotional policies that were in effect

           in 2012, even if those policies were issued or created before January 1, 2012. The

           Court acknowledges that Plaintiffs have reserved their right to serve supplemental

           document requests.

       (b) Affidavit of Defendants’ Recordkeeper:       Plaintiffs’ request for affidavits from

           Defendants’ recordkeeper attesting to the diligent search of responsive documents

           and/or the absence of such documents is denied without prejudice. If necessary,

           Plaintiffs may renew the request after the close of discovery.
       (c) Personnel Files in Defendants’ Custody: Plaintiffs’ request for the personnel files of

           the named plaintiffs and putative class members is denied without prejudice. To the

           extent that information Plaintiffs are seeking from the personnel files is not produced

           in other documents, or the Defendants’ production evidences that other pertinent

           information may be contained in those files, Plaintiff may renew the request at that

           time.

       (d) Defendants’ Communications Regarding Promotional Policies: Plaintiffs are directed

           to propose search terms that are appropriately targeted to locate Defendants’

           communications regarding promotional practices. The parties shall meet and confer

           to finalize the search terms, and may contact the Court if they cannot reach

           agreement.

       (e) Defendants’ Production of Demographic Information: Defendants are directed to

           produce the requested demographic information from January 1, 2012 to the present.

           With this supplemental production, Defendants shall include a legend for the

           abbreviations used in categorizing the information.

(2) Defendants’ Requests to Plaintiffs:

       (a) Complaints received by Plaintiff Local 3621: Plaintiffs shall provide a privilege log

           listing any responsive documents to this request for which privilege is being asserted.

           On review of Plaintiffs’ privilege, Defendants should meet and confer with Plaintiffs

           about any disputed documents on the log, and any disputes may be raised with the

           Court.




                                                2
         (b) Statistical Data from Plaintiffs’ Expert: The Defendants’ request for the data on which

            Plaintiffs’ prior expert relied is denied without prejudice.       If this data or the

            conclusions of Plaintiffs’ prior expert are used later in the case, Defendants may renew

            the request at that time.

         (c) Documents from Named Plaintiffs: Plaintiffs shall provide a privilege log delineating

            any responsive documents to this request for which privilege is claimed. On review

            of Plaintiffs’ privilege, Defendants should meet and confer with Plaintiffs about any

            disputed documents on the log, and any disputes may be raised with the Court.

(3) By close of business on February 5, 2020, Defendants shall submit a letter of no more than

   three (3) pages addressing the discoverability of: (1) unsubstantiated complaints received by

   Defendants; (2) outside employment of Plaintiffs (Defendants’ Document Request No. 23);

   and, (3) Plaintiffs’ health records (Defendants’ Document Request No. 19). Plaintiff shall

   respond in a letter of no more than three (3) pages by the close of business on February 12,

   2020.

(4) A telephone conference is scheduled for Thursday, March 5, 2020 at 10:00 am. The parties

   are directed to jointly call Chambers at (212) 805-0214 at the scheduled time. At this

   conference, the Court shall rule on the discovery issues addressed in the letters and will set

   a schedule for the remainder of discovery and briefing of the motion for class certification in

   this action.


Dated:            New York, New York
                  January 30, 2020

                                                      SO ORDERED


                                                  3
